Citation Nr: 1535876	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for residuals of photorefractive keratectomy (PRK) surgery, to include chronic iritis and dry eye syndrome.

2.  Entitlement to service connection for an eye condition other than iritis or dry eye syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to April 2009 including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The issue of service connection for an eye condition other than iritis or dry eye syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran has been diagnosed with dry eye syndrome which manifested following PRK surgery during service. 


CONCLUSION OF LAW

The criteria for service connection for dry eye syndrome, as a residual condition of PRK surgery, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran underwent PRK surgery while on active duty and claims that she suffers from iritis, occasional blood vessel ruptures and dry eyes as a result.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records confirm the Veteran's PRK surgery in 2001 and treatment for iritis for several months following the surgery.  Eye examinations in August 2008 and March 2009 show no symptoms and the only assessment was nearsightedness. 

At a May 2009 VA examination the Veteran reported using Refresh eyedrops.  The examiner noted that the iritis had completely resolved and no other diagnosis was made.

At a November 2010 VA examination the Veteran reported floaters, sensitivity to light, watering, blurred vision, tearing and frequent subconjunctival hemorrhages. She denied any pain, distorted vision, enlarged images, redness, swelling, discharge, glare or halos.  Her only treatment consisted of lubricant and allergy drops as needed.  The Veteran reported no hospitalization or surgery for her PRK residuals.  It was noted that her iritis resolved within 6 months of surgery and had not reoccurred.  The examiner found no eye disease or injury and no corneal pathology or scarring.  Eye pressure was noted to be within normal limits and the nerves, vessels, lenses and maculas were normal as well. Corrected vision was 20/20 in each eye.  The examiner did note however that the Veteran had dry eye syndrome and that this was a common residual of any refractive eye surgery.  

The only residual condition from the PRK surgery which has been confirmed at either of the Veteran's VA examinations is dry eye syndrome.  As the Veteran's diagnosed dry eye syndrome has been medically linked to her PRK surgery, which occurred during service, service connection is warranted for that condition.  38 C.F.R. § 3.303.  

ORDER

Service connection for dry eye syndrome as a residual of PRK surgery is granted. 


REMAND

As noted above, the November 2010 VA examination report stated that the Veteran's ocular blood vessels are normal.  However, the Veteran has reported monthly blood vessel hemorrhages in her eyes and has provided supporting photographic evidence.  As the examination report does not comment on the nature or etiology of this condition or its possible relationship to service, an addendum opinion is required.  As the Veteran served in the Persian Gulf, the question of whether the condition is related to service as an undiagnosed illness or as part of a chronic multisymptom illness must also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then return the Veteran's claims file to the November 2010 examiner or an appropriate substitute.  After a full review of the claims file, including the Veteran's lay assertions regarding her symptomatology and photos, the examiner is requested to provide an opinion as to:

(a) Whether the Veteran's ocular blood vessel symptoms are attributable to a known clinical diagnosis?  If the Veteran previously had any such condition, when did that condition resolve?

(b) Is the Veteran's symptomatology consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If you determine that the symptomatology is either (1) a diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of service, including environmental exposures during service in Southwest Asia?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, or caused by any service-connected disability?

(f) If not, has the condition been aggravated (made permanently worse or increased in severity beyond the natural progress of the disease) by any service-connected disability?  

In answering all questions (a) to (f), please articulate the reasons for your conclusions.  That is, (1) identify what facts and information, whether in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


